PATTERSON, Judge.
Jonathan Outing appeals from the sentence imposed upon him following the revocation of his probation. He correctly argues, and the State concedes, that the State failed to present sufficient nonhearsay evidence that Outing violated the terms of his probation by changing his approved residence. See McCrary v. State, 464 So.2d 670 (Fla. 2d DCA 1985) (holding that a defendant’s probation cannot be revoked solely on the basis of hearsay). Therefore, we reverse the order of revocation. Reversed.
DANAHY, A.C.J., and FRANK, J., concur.